Title: To Thomas Jefferson from Robert Smith, 25 January 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Jan. 25. 1806
                        
                        The enclosed papers do not suggest one new idea. These are old plans upon which we have made important
                            improvements as the British Officers at Gibralter and Malta have admitted.
                        The writer of the letter must be as unprincipled as he is imprudent and is utterly unworthy of your notice. I
                            trust I do not go too far in advising you not to answer such a letter at all—Respectfully
                        
                            Rt Smith
                            
                        
                    